708 N.W.2d 398 (2006)
474 Mich. 1021
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas FLOOD, Defendant-Appellant.
Docket No. 128023(57), COA No. 248157.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for reconsideration of this Court's order of October 13, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration, and on reconsideration, would vacate the Court of Appeals opinion and remand this case to the Court of Appeals for consideration and discussion of the issues in defendant's supplemental brief.